Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 30, 2020

The Court of Appeals hereby passes the following order:

A20A1685. SAM LEVINE v. GEORGIA ALLOY, LLC et al.

      Following an unfavorable dispossessory ruling, Sam Levine appealed to this
Court, and we affirmed the trial court’s ruling. See Levine v. Georgia Alloy, LLC,
Case No. A19A0187, decided May 21, 2019. On March 11, 2020, the trial court
entered its Remittitur Order. Levine then filed this appeal from that order.
      OCGA § 5-6-10 requires the trial court to carry out this Court’s decision. In
entering the order upon remittitur, the trial court fulfilled this requirement.
Accordingly, “the controversy is at an end; [and] the rights of the parties, so far as
they are involved in the litigation, are conclusively adjudicated.” Pearle Optical of
Monroeville v. Georgia State Bd. of Examiners in Optometry, 219 Ga. 856, 858 (136
SE2d 371) (1964). It follows that no appeal is permitted from the remittitur order, and
this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/30/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.